                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                          Case No. 19-03021-01-CR-S-BCW

 JACOB WINTERHAWK RYDER,

                                Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, hereby moves that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(e) and (f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of
               possession with intent to distribute 50 grams or more of methamphetamine (actual),
               in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A); possession of a firearm in
               furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A);
               and possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5841,
               5845(a), 5861(d), and 5871;

       2.      The defendant poses a risk to the safety of others in the community; and

       3.      The defendant is a risk to fail to appear for court.

                                SUPPORTING SUGGESTIONS

       Subsection 3142(f)(1)(C), of Title 18, United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of




            Case 6:19-cr-03021-BCW Document 8 Filed 02/26/19 Page 1 of 5
conditions will reasonably assure the defendant=s appearance and the safety of any other person in

the community if the attorney for the government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged with possession with intent

to distribute 50 grams or more of methamphetamine actual, a crime for which a term of not less

than 10 years and not more than life in prison is possible.

         In addition, subsection 3142(f)(1)(E), of Title 18, United States Code provides that a

hearing must be held by the appropriate judicial officer to determine whether any condition or

combination of conditions will reasonably assure the defendant=s appearance and the safety of any

other person in the community if the attorney for the government moves for such a hearing, and

the defendant is charged with any felony that is not otherwise a crime of violence that involves

the possession or use of a firearm. In this case, the defendant is charged with possession of a

firearm in furtherance of a drug trafficking crime and possession of an unregistered firearm, both

of which are crimes that involve the possession or use of a firearm.

         Section 3142(e) and (f)(1) provide a presumption that a defendant will not appear for

subsequent court appearances that arise if the offense is one enumerated under the Controlled

Substance Act as referred to above, or if the offense is one under Title 18, United States Code,

Section 924(c). Under the Bail Reform Act there is also a presumption that the likelihood of flight

increases with the severity of the charges, the strength of the government=s case, and the penalty

which conviction could bring. See Apker, 964 F.2d at 744; See also United States v. Soto Rivera,

581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481 F.Supp. 1117 (D.C. Fla.

1979).




                                                 2

           Case 6:19-cr-03021-BCW Document 8 Filed 02/26/19 Page 2 of 5
          As set forth above, the defendant has been charged with a Controlled Substance offense

carrying a statutory sentencing range of not less than 10 years’ and not more than life

imprisonment. In addition, the defendant has been charged with an offense arising under Title 18,

United States Code, Section 924(c). Accordingly, the Government suggests that upon a showing

that there exists probable cause that the defendant committed the offenses referred to in the

Indictment, there is a legal presumption, subject to rebuttal by the defendant, that no condition or

combination of conditions will reasonably assure his appearance or assure the safety of the

community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United States v.

Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988). In addition, the Government submits that the

defendant poses a risk to community safety because of his possession of multiple firearms while

engaged in the distribution of methamphetamine, a practice inherently dangerous to community

safety.

          To further support the Government=s contention that the defendant is a risk to the safety of

the community and a risk to flee, the Government offers that: On or about January 21, 2016, the

defendant possessed over 375 grams of actual methamphetamine and three loaded firearms,

including a stolen 9 mm semi-automatic pistol, a .380 caliber pistol, and a sawed-off shotgun not

registered to him in the National Firearms Registration and Transfer Record. At the time of his

arrest, the defendant had, in his left outer jacket pocket, two yellow-in-color 20 gauge shotgun

shells that were an identical match, brand, color, and gauge to the shotgun shell located inside the

sawed-off shotgun.




                                                   3

            Case 6:19-cr-03021-BCW Document 8 Filed 02/26/19 Page 3 of 5
       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                             By       /s/ Jessica R. Keller
                                                      Jessica R. Keller
                                                      Missouri Bar No. 69322
                                                      Special Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511




                                                  4

          Case 6:19-cr-03021-BCW Document 8 Filed 02/26/19 Page 4 of 5
                                   Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was delivered on
February 26, 2019, to the CM/ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.


                                          /s/ Jessica R. Keller
                                          Jessica R. Keller
                                          Assistant United States Attorney




                                             5

         Case 6:19-cr-03021-BCW Document 8 Filed 02/26/19 Page 5 of 5
